Citation Nr: 1730040	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, claimed as enlarged liver.  

2.  Entitlement to a disability rating in excess of 10 percent for painful scars of the right lower extremity at the post-lateral right knee and right gluteal fold.  

3.  Entitlement to a compensable rating for linear scars of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 30 percent for partial paralysis of the right peroneal nerve due to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

At the initiation of this appeal, the Veteran was represented by an accredited private attorney; however, this representation was terminated in May 2015.  In April 2017, the Veteran appointed a veterans service organization as his representative, as reflected on the first page of this decision.

In April 2016, the Veteran testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In July 2016, this appeal was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased ratings - Scars and peripheral nerves

Unfortunately, another remand of this appeal is required.  According to a June 2017 VA memorandum, disability benefit questionnaires (DBQs) were recently completed for the Veteran at the Atlanta VA Medical Center and added to his electronic medical record.  These DBQs addressed his peripheral nerve injury, scars, and liver disorder, according to the notification statement.  Unfortunately, review of the record within the Veterans Benefits Management System (VBMS) does not indicate these DBQs have been added to that system and they are therefore not available to the Board.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  Thus, remand is required in order for these records to be obtained and reviewed by the Board.  

Service connection - Liver disability

Next, regarding the Veteran's service connection claim for a liver disability, he asserts he has a liver disorder resulting from alcohol abuse, which he attributes to his service-connected PTSD.  Service connection for a liver disorder is therefore warranted, according to the Veteran.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

This claim was previously denied by the RO based on a lack of a current liver disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

More recently, evidence suggestive of a current liver disability has been presented.  A February 2012 clinical notation indicated the Veteran had a recent liver function test with an abnormal result.  No additional details were provided.  A September 2013 ultrasound of the liver was performed due to a suspected fatty liver.  An impression of hepatic steatosis was noted.  According to a March 2016 clinical notation, a prior July 2015 liver function test was abnormal.  A liver test done on that date was within normal limits, however.  

The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a VA medical examination and/or opinion is required to determine the presence of a liver disorder and, if a current disorder is diagnosed, the etiology of such a disability, to include as potentially secondary to a service-connected disability.  An additional VA medical examination is required if and only if the DBQ requested above does NOT address the presence and etiology of any current liver disorder.  

Increased rating - PTSD

Finally, the Veteran seeks an increased rating for PTSD, currently rated as 30 percent disabling.  In a June 2017 statement, a VA psychiatrist wrote that the Veteran began treatment at the Atlanta VA Medical Center in April 2017.  As noted above, the records associated with this recent treatment must be obtained.  The Board also notes that the Veteran was last afforded an examination of his PTSD in 2011, over five years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all disability benefit questionnaires (DBQs) as well as any other pertinent records not already obtained from the Atlanta VA Medical Center.  If no such records are available, that fact must be noted for the record.  

2.  Upon receipt of the DBQ examination reports noted above, review these reports to determine if the findings address the presence and etiology of a current liver disorder.  If and only if the findings already of record do not address this question, forward the claims file to an appropriate expert for a VA medical opinion to assist in determining the nature and etiology of any currently diagnosed liver disability.  The claims file should be made available to the reviewer, who should indicate on the examination report that he/she has reviewed the record.  The Veteran need not be scheduled for in-person examination unless such examination is deemed necessary by the reviewer.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA expert should offer the following opinions:
   
a.  Does the Veteran currently have a liver disability at the present time, or at any time since 2011?  

b.  For any currently-diagnosed liver disability, is it as likely as not (a 50 percent or greater probability) that the currently diagnosed liver disorder is due to, the result of, or has been aggravated (permanently worsened in severity beyond the natural progression of the disease) by, the Veteran's service-connected PTSD, to include alcohol abuse allegedly resulting from PTSD, or any other service-connected disability?  The Veteran has been granted service connection for PTSD, partial paralysis of the right peroneal nerve, a painful scar associated with the right peroneal nerve, and shell fragment wound scars of the right knee and right gluteal fold.  

In providing the requested opinion, the expert is reminded that the Veteran is competent to testify regarding observable symptomatology.  A complete rationale for any provided medical opinion is necessary.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

